SATISFACTION OF OBLIGATIONS




In consideration for the execution and delivery of a replacement 10% Promissory
Note in the principal amount of $300,000.00 by The Tube Media Corp., a Delaware
corporation (the “Company”), dated on or about the date hereof, and the issuance
of 196,604 shares of common stock of the Company, $.0001 par value per share, at
a conversion price of $2.25, and other good and valuable consideration, Dr.
Robert A. Kast (“Lender”), the holder of two promissory notes executed by the
Company in his favor: (i) dated January 14, 2005, in the aggregate principal
amount of $150,000.00, as amended by a letter agreement dated April 11, 2006;
and (ii) dated August 31, 2005, in the aggregate principal amount of
$500,000.00, as amended by a letter agreement dated April 11, 2006 (together,
the “Notes”) attached hereto as Exhibit A and Exhibit B, respectively, hereby
acknowledges forgiveness of, satisfaction in full and waiver of an aggregate of
$742,360.00 in debt obligations of the Company, consisting of: (x) all payments
and amounts due under the Notes, including but not limited to all unpaid and
accrued interest, fees, expenses and penalties which may now be due and
outstanding or become due, and all past defaults under the Notes in their
entirety; and (y) all payments representing consulting fees, past due
compensation, interest, penalties, charges, fees, expenses and amounts of any
kind that may be owed to Lender or Lender’s affiliates now or in the future or
rights that Lender has or may have with respect to or in connection with that
certain consulting agreement entered into on August 31, 2005, between the
Company and DKK-RK Enterprises, Inc., a corporate entity owned by, controlled
by, or under the control of Lender, attached hereto as Exhibit C, and any other
consulting arrangements or agreements, whether written or verbal, between Lender
and the Company.




Dated: October 10, 2006
 
 

    DR. ROBERT A. KAST       WITNESS     /s/ Patrick LaPlatney   /s/ Robert A.
Kast      

 

Print Name   Patrick LaPlatney  

 


 

--------------------------------------------------------------------------------


 